Legend Natural Gas III, LP;
                                                                    Legend Natural Gas, LLC;
                                                                   Lewis Energy Group, LP; and
                                                                      Lewis Petro Properties,


                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 27, 2015

                                      No. 04-14-00899-CV

  Laura Leticia Zepeda VASQUEZ, Individually and on behalf of the Estate of Jose Abraham
                                     Vasquez,Jr.,
                                      Appellant

                                                v.

LEGEND NATURAL GAS III, LP; Legend Natural Gas, LLC; Lewis Energy Group, LP; and
                        Lewis Petro Properties, Inc,
                                Appellees

                  From the 81st Judicial District Court, La Salle County, Texas
                              Trial Court No. 14-07-00119-CVL
                           Honorable Stella Saxon, Judge Presiding


                                         ORDER
        Appellant’s brief was due to be filed by February 19, 2015. Neither the brief nor a
motion for extension of time has been filed. It is therefore ORDERED that appellant show cause
in writing within fifteen days from the date of this order why this appeal should not be dismissed
for want of prosecution. TEX. R. APP. P. 38.8(a).


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of February, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court